Citation Nr: 0913438	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for rectal seepage for the period from February 24, 2005 to 
April 7, 2008.   
 
2.  Entitlement to an initial rating higher than 30 percent 
for rectal seepage for the period since April 8, 2008.   
 
3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and July 2006 RO rating 
decisions.  The August 2005 RO decision granted service 
connection and a 10 percent rating for rectal seepage, 
effective February 24, 2005.  By this decision, the RO also 
denied an increased (compensable) rating for hemorrhoids.  

The July 2006 RO rating decision determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a right shoulder 
disability.  

A March 2008 RO decision apparently reopened the Veteran's 
claim and granted service connection and a 10 percent rating 
for a right shoulder disability, effective March 27, 2006.  
Therefore, that issue is no longer on appeal.  

An April 2008 RO decision increased the rating for the 
Veteran's service-connected rectal seepage to 30 percent, 
effective April 8, 2008.  Since that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Veteran filed a notice of disagreement as to the 
effective date assigned for the increased 30 percent rating 
for his service-connected rectal seepage in May 2008 and a 
statement of the case was issued in May 2008.  The record 
does not reflect that a timely substantive appeal has been 
submitted as to that issue.  Thus, the Board does not have 
jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  The Board observes, however, the issues of 
entitlement to an initial rating higher than 10 percent for 
rectal seepage for the period from February 24, 2005 to April 
7, 2008, and entitlement to an initial rating higher than 30 
percent for rectal seepage since April 8, 2008, are before 
the Board and will be addressed below.  


FINDINGS OF FACT

1.  For the period from February 24, 2005 to April 7, 2008, 
the Veteran's rectal seepage was manifested by occasional 
involuntary bowel movements necessitating wearing a pad.  

2.  For the period since April 8, 2008, the Veteran's fecal 
incontinence is manifested by no more than occasional 
involuntary bowel movements necessitating wearing a pad.  

3.  The Veteran's hemorrhoids are no more than mild or 
moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for rectal 
seepage for the period from February 24, 2005 to April 7, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7332 (2008).  

2.  The criteria for an initial rating in excess of 30 
percent for rectal seepage for the period since April 8, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332 (2008).  

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a February 2001 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for rectal seepage and provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for a higher rating for his service-
connected hemorrhoids, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  March 2006 and March 
2008 letters also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in July 2008.  

Additionally, the Board notes that, as to the issues of 
higher ratings for rectal seepage, this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds 
it pertinent that the Veteran has already discussed the 
schedular criteria for his claim for an increased rating for 
hemorrhoids as wells as his claims for higher ratings for 
rectal seepage in statements on appeal.  For example, in a 
July 2007 statement, he specifically reported that he had 
bleeding from his hemorrhoids and that he should be afforded 
a 10 percent rating.  He also reported that he had to wear a 
pad due to his service-connected rectal seepage and that a 30 
percent rating should be assigned.  The schedule criteria for 
hemorrhoids and for rectal seepage have also essentially been 
discussed at the several VA examinations that were afforded 
the Veteran during his appeal.  Therefore, a remand for 
additional notification regarding criteria with which the 
Veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

I.  Rectal Seepage

Impairment of sphincter control of the rectum and anus 
warrants a 0 percent rating where it is healed or slight, 
without leakage.  A 10 percent rating requires constant 
slight, or occasional moderate leakage.  A 30 percent rating 
requires occasional involuntary bowel movements necessitating 
wearing a pad.  A 60 percent rating requires extensive 
leakage and fairly frequent involuntary bowel movements.  A 
100 percent rating requires complete loss of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

An August 2005 RO decision granted service connection and a 
10 percent rating for rectal seepage, effective February 24, 
2005 (the effective date of service connection).  An April 
2008 RO decision increased the rating for the Veteran's 
service-connected rectal seepage to 30 percent, effective 
April 8, 2008 (the date of a private physician statement).  

Thus, the Board must consider whether the Veteran is entitled 
to a rating in excess of 10 percent for the period from 
February 24, 2005 to April 7, 2008, and a rating in excess of 
30 percent for the period since April 8, 2008.  

A.  From February 24, 2005 to April 7, 2005.  

A July 2005 VA rectal examination report noted that the 
Veteran had an anal polyp removed at the end of his military 
tenure and that he reported that, in later years, he had a 
thrombosed hemorrhoid lanced in the office by is private 
physician.  The Veteran stated that all through the years, he 
had suffered from trouble with amounts of fecal soilage 
following bowel movements.  He also indicated that he had 
significant fecal urgency with a very fast response needed to 
avoid loss of his stool on the way to the toilet.  The 
Veteran reported that despite extensive attempts to keep the 
perianal area cleaned, he still had to repeat the procedure 
and often change his underclothes two to three times per day.  
He indicated that he did not make use of any pads and that 
the volume of stool spillage or soilage was no more than a 
skid mark in his clothing.  The Veteran related that he had 
urgency, but that he had control of his sphincter.  

The examiner indicated that the extent of the Veteran's 
leakage was small, but frequent and daily.  The examiner 
stated that the Veteran had scant, rare, bright red blood on 
toilet tissue with his hemorrhoids.  It was noted that the 
Veteran had not had a colostomy.  The examiner reported that 
the there was no present evidence of fecal leakage.  The 
examiner noted that the size of the Veteran's lumen, rectum, 
and anus was normal with a normal tone to examining by 
finger.  The examiner indicated that there were no signs of 
anemia and no signs of fissures.  As to the Veteran's 
hemorrhoids, the examiner indicated that the mucosal tissue 
of the perianal area was redundant with several small 
shriveled skin tags of 3 to 4 mm in length.  It was noted 
that the Veteran also had a 3 mm hypertrophied anal papilla.  
The examiner stated that there were no active hemorrhoids 
noted on palpation or in view during Valsalva.  The examiner 
also indicated that there was no evidence of bleeding.  The 
diagnosis was residuals of remote anal procedure with small 
amounts of soilage.  

Private and VA treatment records dated from September 2005 to 
June 2006 show treatment for several disorders.  

A November 2006 VA rectal examination report noted that the 
Veteran reported that he had suffered from trouble with small 
amounts of fecal soilage following bowel movements as well as 
significant fecal urgency all through the years.  He stated 
that he needed to have a very fast response to avoid loss of 
his stool on the way to the toilet.  He indicated that if he 
had an episode of diarrhea, he did not leave his house and 
that for long trips, he used plastic pants to avoid soiling 
his clothes if he wasn't able to make to a toilet.  The 
Veteran reported that despite extensive attempts to keep the 
perianal area cleaned, he still would have to repeat the 
procedure and often change his underwear three times per day.  
He stated that he carried three pairs of underwear and one 
pair of pants in his truck at all times.  The Veteran related 
that he did not make use of incontinence pads and reported 
that the amount of stool spillage or soilage was no more than 
large streaks in his underwear.  He stated that the spillage 
or soilage would not soak through to his outer garments.  

The Veteran indicated that he had severe urgency, but that he 
did have control of his sphincter, voluntarily.  The examiner 
noted that the extent of the Veteran's fecal leakage or 
involuntary bowel movements was small, but frequent, and that 
it would occur three times daily.  It was noted that the 
Veteran did not use pads.  As to his hemorrhoids, the Veteran 
reported that he had bright red blood on toilet tissue twice 
daily and that he used a high fiber diet and moist wipes 
after a bowel movement.  

The examiner indicated that the Veteran's rectal examination 
showed that his prostate was not enlarged and that it was 
non-tender and symmetrical.  The examiner stated that there 
were no nodules or gross blood.  It was noted that the 
Veteran had not undergone a colostomy.  The examiner reported 
that there was no evidence of fecal leakage and that the 
Veteran had repeated several times that he had showed prior 
to the examination.  The examiner indicated that the size of 
the Veteran's lumen, rectum, and anus was normal and that 
there were no signs of anemia or fissures.  As to the 
Veteran's hemorrhoids, the examiner indicated that the 
Veteran did have several small anal tags that were 1 to 2 mm 
in size with no evidence of bleeding.  The diagnosis was 
history of hemorrhoids, postoperative, with residual fecal 
leakage by history with none noted on the examination.  

VA treatment records dated from November 2006 to January 2007 
show that the Veteran was treated for disorders including 
hemorrhoids and rectal seepage.  A December 2008 VA treatment 
entry noted that the Veteran reported that he had suffered 
from increased problems with bowel control over the four 
months.  He indicated that he was wearing and incontinence 
pad and that he always had to keep extra clothing with him 
due to urgency with bowels and incontinence.  He stated that 
he some bleeding with his stool with a good amount of blood 
on the toilet paper.  It was noted that the Veteran brought 
the toilet tissue with him.  A diagnosis was not provided.  

Another December 2006 VA treatment entry noted that the 
Veteran reported that he had lost total control of his bowels 
and that his sphincter did not close all the way after a 
bowel movement.  He reported that when he felt the urge to 
defecate, he would have to run to the bathroom immediately so 
that he did not soil himself.  The Veteran stated that he was 
presently wearing pads to prevent soiling of his garments.  
The examiner reported that the Veteran had a sanitary pad in 
a plastic bag with a smear of fecal material and that he also 
had toilet paper with a moderate amount of bright red blood 
on it.  It was noted that the Veteran stated that both 
samples were from the previous day.  The examiner stated that 
the Veteran declined a digital rectal examination and 
reported that he had showed before coming to the clinic and 
had undergone a digital rectal examination the previous month 
pursuant to a VA examination.  The assessment was hemorrhoids 
with reported leakage of stools.  

A May 2007 VA rectal examination report noted that the 
Veteran reported that he began developing problems with 
rectal leakage in 1990.  He indicated that he had staining of 
his underwear with an inability to perform personal hygiene 
on his perirectal area often enough to prevent the staining 
of his underwear and a foul odor from his rectum.  The 
Veteran stated that he had occasional rectal bleeding, 
especially with constipation.  He reported that he wore a 
perirectal pad when he left the house if he expected to be 
away from his bathroom facilities.  

The examiner noted that the Veteran had no episodes of fecal 
incontinence.  The examiner indicated that the Veteran 
reported that he had a history of intermittent rectal 
bleeding, but that there were no VA records showing it.  It 
was noted that he had not undergone a colostomy.  The 
examiner stated that the Veteran wore a perirectal pad which 
showed some mild, minimal, amount of brownish discoloration.  
The examiner reported that the examination of the Veteran's 
anus did not reveal any fecal leakage in the perirectal area.  
The examiner indicated that the size of the lumen was normal 
with good sphincter control.  It was noted that there were no 
signs of anemia or anal fissures.  The examiner reported that 
there was no evidence of rectal bleeding and no evidence of 
hemorrhoids.  The diagnosis was history of hemorrhoids, 
status post surgical procedure, with minimal residual leakage 
by history and a normal sphincter tone.  

VA treatment records dated in December 2007 referred to other 
disorders.  

An April 8, 2008 statement from S. Raley, M.D., reported that 
he had treated the Veteran on that date for rectal 
incontinence.  Dr. Raley indicated that the Veteran had 
frequent loose stools, urgency, and occasional diarrhea, as 
well as incontinent bowel accidents regularly.  Dr. Raley 
stated that the Veteran was required to wear a rectal pad and 
that he was limited in his social activity due to that 
problem.  Dr. Raley reported that the Veteran's abdomen was 
soft with normal bowel sounds.  It was noted that the 
Veteran's rectal examination showed internal hemorrhoids and 
poor anal sphincter tone.  Dr. Raley recommended consultation 
with a colon/rectal; surgeon for consideration of surgery to 
repair his incontinence problem.  

The medical evidence supports a 10 percent rating for the 
Veteran's service-connected rectal seepage under Diagnostic 
7332 for the period from February 24, 2005 to April 7, 2008.  
The July 2005 VA rectal examination report noted that the 
Veteran reported that he had trouble with amounts of fecal 
soilage following bowel movements.  The Veteran reported that 
he did not make use of any pads.  The Board notes, however, 
that the Veteran did report that he often had to change his 
underclothes two to three times per day.  On examination, the 
examiner indicated that there was no present evidence of 
fecal leakage.  Additionally, at the November 2006 VA rectal 
examination, the  Veteran also reported that he did not make 
use of incontinence pads and reported that the amount of 
stool spillage or soilage was no more than large streaks in 
his underwear.  The Veteran did indicate, however, that he 
had to change his underwear three to four times per day.  The 
examiner noted that there was no present evidence of fecal 
leakage, but that the Veteran reported that he had showed 
before the examination.  

The Board notes that subsequent December 2006 VA treatment 
entries indicated that the Veteran reported that he was 
wearing a pad.  Further, at the May 2007 VA rectal 
examination, the examiner stated that the Veteran wore a 
perirectal pad which showed some mild, minimal, amount of 
brownish discoloration.  The examiner stated that examination 
of the Veteran's anus did no reveal any fecal leakage in the 
perirectal area.  The Board observes that the April 8, 2008 
statement from Dr. Raley indicated that the Veteran had 
frequent loose stools, urgency, and occasional diarrhea, as 
well as incontinent bowel accidents regularly.  Dr. Raley 
stated that the Veteran was required to wear a rectal pad.  
The Board observes that the RO assigned a 30 percent rating 
based on the April 8, 2008 statement from Dr. Raley.  The 
Board cannot conclude that the Veteran's rectal seepage 
solely increased in severity on the specific date of the 
April 8, 2008 statement.  As noted above, VA treatment 
entries dated in December 2006 noted that the Veteran was 
wearing a pad as did the May 2007 VA rectal examination 
report.  Additionally, the prior July 2005 and November 2006 
VA rectal examination reports noted that although the Veteran 
didn't wear a pad at that time, he still had to change his 
underwear several times daily.  Therefore, the Board 
concludes that the Veteran was shown to have occasional 
involuntary bowel movements necessitating wearing a pad, 
during the period from February 24, 2005 to April 7, 2008, 
requiring a 30 percent rating for that period.  

Additionally, the evidence clearly does not show that the 
Veteran requires extensive leakage and fairly frequent 
involuntary bowel movements, as required for a higher 60 
percent rating for the period from February 24, 2005 to April 
7, 2008.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period from February 24, 2005 to April 7, 2008, as the Board 
finds the Veteran's rectal seepage has continuously been 30 
percent disabling for that period.  

Thus, a higher rating to 30 percent, and no more, is 
warranted for rectal seepage for the period from February 24, 
2005 to May 7, 2008.  The Board has considered the benefit-
of-the- doubt rule in making the current decision. 38 U.S.CA. 
§ 5107(b).  

B.  Since April 8, 2008

An August 2008 VA general medical examination report noted 
that the Veteran reported that he had irritation after a 
bowel movement due to rectal seepage.  He stated that he had 
two to four bowel movements per day and that he would have 
trouble with fecal incontinence immediately afterwards.  The 
Veteran reported that he wore four to five pads per day and 
that he would wear one to bed at night.  He stated that he 
had occasional pain from irritation after the seepage.  The 
Veteran indicated that he had no problems with his 
hemorrhoids.  

The examiner reported that the rectal examination revealed 
fecal leakage with weakened sphincter tone.  The examiner 
stated that there was no evidence of hemorrhoids or bleeding, 
but that there was some evidence of irritation.  The 
diagnoses included hemorrhoids and residuals of rectal 
seepage, moderately severe.  

The evidence as a whole shows that the Veteran's fecal 
incontinence is productive of no more than occasional 
involuntary bowel movements necessitating wearing a pad, and 
thus no more than a 30 percent rating is warranted under 
Diagnostic Code 7332 for the period since April 8, 2008.  The 
August 2008 VA general medical examination report noted that 
the Veteran reported that he wore four to five pads per day 
and that he had to wear one to bed at night.  The examiner 
reported that the examination showed fecal leakage with 
weakened sphincter tone.  The examiner described the 
Veteran's rectal seepage as moderately severe.  The Board 
cannot conclude that the Veteran's rectal seepage is 
indicative of extensive leakage and fairly frequent 
involuntary bowel movements, as required for a higher 60 
percent rating.  There is no specific evidence of frequent 
involuntary bowel movements.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period since April 8, 2008, as the Board finds that the 
Veteran's rectal seepage has continuously been 30 percent 
disabling for that period.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for rectal seepage for the 
period since April 8, 2008, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Hemorrhoids

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

The evidence as a whole shows that the Veteran's hemorrhoids 
are no more than mild or moderate, and that this disability 
is properly rated as noncompensable (0 percent) under 
Diagnostic Code 7336.  The clinical records, including the 
July 2005, November 2006, May 2007, and August 2008 VA 
examination reports, do not demonstrate that the Veteran has 
large or thrombotic hemorrhoids with excessive redundant 
tissue, as required for a 10 percent rating under Diagnostic 
Code 7336.  Additionally, there is no suggestion that he has 
become anemic due to persistent hemorrhoidal bleeding or that 
he has hemorrhoids with fissures.  There is simply no 
competent evidence of large or thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences, as required for a higher 10 percent 
rating under Diagnostic Code 7336.  

As the preponderance of the evidence is against the claim for 
a higher (compensable) rating for hemorrhoids, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. 
App. 49 (1990).  


ORDER

An initial higher rating of 30 percent is granted for rectal 
seepage for the period from February 24, 2005 to April 8, 
2008, subject to the laws and regulations governing the 
disbursement of monetary benefits.  

An initial rating higher than 30 percent for rectal seepage 
for the period since April 8, 2008, is denied.

A compensable rating for hemorrhoids is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


